UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7557


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

STOYCHO IVANOV LAZAROV,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:11-cr-00437-CCB-1)


Submitted:   December 16, 2014               Decided:   December 19, 2014


Before DUNCAN    and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stoycho Ivanov Lazarov, Appellant Pro Se. Kristi Noel O’Malley,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stoycho    Ivanov    Lazarov   appeals   the    district     court’s

order denying his motion for a sentence reduction.                          We have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                       United

States    v.    Lazarov,    No.     1:11-cr-00437-CCB-1       (D.    Md.    Oct.   3,

2014).     We dispense with oral argument because the facts and

legal    contentions       are   adequately     presented     in    the    materials

before   this     court    and     argument   would   not   aid    the    decisional

process.



                                                                            AFFIRMED




                                          2